*685“A motion for leave to renew shall be based upon new facts not offered on the prior motion that would change the prior determination, and shall contain reasonable justification for the failure to present such facts on the prior motion” (Marrero v Crystal Nails, 77 AD3d 798, 799 [2010]; see CPLR 2221 [e]; Behar v Quaker Ridge Golf Club, Inc., 95 AD3d 808, 809 [2012]; Countrywide Home Loans Servicing, LP v Albert, 78 AD3d 985, 986 [2010]). Here, the Supreme Court properly denied that branch of the plaintiffs motion which was for leave to renew her opposition to the defendants’ motion for summary judgment, as the new evidence offered on the motion would not have changed the prior determination (see CPLR 2221 [e] [2]; Arthur J. Gallagher & Co. v Marchese, 96 AD3d 791, 792 [2012]; Behar v Quaker Ridge Golf Club, Inc., 95 AD3d at 809; Grossman v New York Life Ins. Co., 90 AD3d 990, 992 [2011]). Dillon, J.P., Hall, Roman and Cohen, JJ., concur.